 



Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Hojabr Alimi (the “Executive”), and Ruthigen, Inc., a Nevada corporation (the
“Corporation”), as of March 21, 2013.

 

RECITALS

 

WHEREAS, prior to the date hereof, the Executive has been employed by Oculus
Innovative Sciences, Inc., a Delaware corporation (“Oculus”);

 

WHEREAS, the Corporation is a wholly-owned subsidiary of Oculus;

 

WHEREAS, the board of directors of Oculus has approved the proposed spin-off of
the Corporation (the consummation of such transaction referred to herein as the
“Spin-Off”); and

 

WHEREAS, the Executive served as the President, Chief Executive Officer and
Chairman of the Board of Directors of Oculus for an employment term (the “Oculus
Employment Term”) set forth in the related employment agreement dated as of
January 1, 2004, between Oculus and the Executive (the “Oculus Employment
Agreement”); and

 

WHEREAS, the boards of directors of Oculus and of the Corporation, respectively,
expect that the Executive will make substantial contributions to the growth and
prospects of the Corporation; and

 

WHEREAS, the boards of directors of Oculus and of the Corporation desire that
effective February 4, 2013 (the “Effective Date”), the Executive shall become
the President and Chief Executive Officer of the Corporation, at which time the
Oculus Employment Term and the Oculus Employment Agreement will expire with no
further Oculus obligation to the Executive, except as described in Sections 3.2,
3.3 and 7(c) below; and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises of the parties herein, the receipt and sufficiency of
which are hereby acknowledged by each of the parties, the Corporation and the
Executive hereto agree as follows:

 

1.             Employment and Duties.

 

1.1 Position. On the terms and subject to the conditions set forth herein, the
Corporation agrees to hire, engage, and employ the Executive as its President
and Chief Executive Officer for the Period of Employment (as defined in Section
2). At the request of the Board and without additional compensation, the
Executive shall also serve as an officer and/or director of any or all of the
subsidiaries of the Corporation and on the board of Oculus. The Executive does
hereby accept and agree to such hiring, engagement and employment, on the terms
and conditions expressly set forth in this Agreement.

 

 

 

1.2 Duties. During the Period of Employment (as defined in Section 2), the
Executive shall serve the Corporation as its President and Chief Executive
Officer. The Executive shall, without limitation and without limiting the
Executive’s other duties to the Corporation, and without limiting the authority
of the Corporation’s Board of Directors (the “Board”), be responsible for the
general supervision, direction and control of the business and affairs of the
Corporation and have such other duties and responsibilities as the Board shall
designate that are consistent with the Executive’s positions as President and
Chief Executive Officer of the Corporation. The Executive shall perform all of
such duties and responsibilities in accordance with the legal directives of the
Board in accordance with the practices and policies of the Corporation as in
effect from time to time through the Period of Employment (as defined in Section
2) (including, without limitation, the Corporation’s insider trading and ethics
policies, as they may change from time to time). While employed as Chief
Executive Officer and President of the Corporation, the Executive shall report
exclusively to the Board. Throughout the Period of Employment (as defined in
Section 2), the Executive shall not serve on the boards of directors or advisory
boards of any other entity unless such service is expressly approved by the
Board, except that the Executive may continue to serve on the board of directors
of Oculus.

 

1.3 No Other Employment; Minimum Time Commitment. Throughout the Period of
Employment (as defined in Section 2), the Executive shall both (i) devote
substantially all of the Executive’s business time, energy and skill to the
performance of the Executive’s duties for the Corporation, and (ii) hold no
other job. The Executive agrees that any investment or direct involvement in, or
any appointment to or continuing service on the board of directors or similar
body of, any corporation or other entity must be first approved in writing by
the Corporation. For purposes of clarity, the Corporation hereby approves the
continued service of the Executive on the board of directors of Oculus. The
foregoing provisions of this Section 1.3 shall not prevent the Executive from
investing in non-competitive publicly-traded securities to the extent permitted
by Section 7(b). The Executive agrees that, as of the date of execution of this
Agreement, Exhibit A to this Agreement sets forth a complete and accurate
description of (i) any investment or direct involvement of the Executive in any
other corporation or business that reasonably could be construed as falling
outside the scope of the foregoing permitted investments and involvement, and
(b) any board of directors or similar body of any corporation or other entity on
which the Executive is a member. The Corporation may require the Executive to
resign from membership on any board or similar body of any entity, on which he
may now or in the future serve, if the Corporation determines that the
Executive’s membership on such board or similar body interferes (interference
shall include, without limitation, giving rise to conflicts or competitive
activity) with the performance of the Executive’s duties hereunder.

 

1.4 No Breach of Contract. The Executive hereby represents to the Corporation
that: (i) the execution and delivery of this Agreement by the Executive and the
Corporation, and the performance by the Executive of the Executive’s duties
hereunder shall not constitute a breach of, or otherwise contravene, the terms
of any other agreement or policy to which the Executive is a party or otherwise
bound; (ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) of any other person or entity which
the Executive is not legally and contractually free to disclose to the
Corporation; (iii) the Executive is not bound by any confidentiality, trade
secret or similar agreement (other than this Agreement and the Oculus Employment
Agreement) with any other person or entity.

 

1.5 Location. The Executive acknowledges that the Corporation’s principal
executive offices are currently located in Santa Rosa, California. The
Executive’s principal place of employment shall be the Corporation’s principal
executive offices, as they may be moved from time to time at the discretion of
the Corporation. The Executive agrees that the Executive will be regularly
present at the Corporation’s principal executive offices and that the Executive
may be required to travel from time to time in the course of performing the
Executive’s duties for the Corporation.

 

1.6 Board of Directors of the Corporation. It is the current intention of the
Board that the Executive will serve on the Board of Directors of the
Corporation, commencing on the Effective Date.

 

2.            Period of Employment. The “Period of Employment” shall commence on
the Effective Date, and shall continue in full force and effect until the date
of Executive’s termination pursuant to Section 5.1. This Agreement shall govern
the terms of Executive’s employment hereunder on and after the Effective Date.

 

2

 

 

3.            Compensation.

 

3.1          Base Salary. As of the Effective Date and during the Period of
Employment, the Corporation shall pay to the Executive a base salary at the rate
of $375,000 per year, subject to increase (but not decrease) by the Board (the
“Base Salary”). The Executive’s Base Salary shall be paid in accordance with the
Corporation’s regular payroll practices in effect from time to time, but not
less frequently than in monthly installments.

 

3.2         Stock-based Incentive Compensation.

 

3.2.1 Options Granted by Oculus to the Executive. The Executive shall continue
to vest in the options to purchase the Oculus common stock previously granted to
the Executive in accordance with the terms of such options grants.

 

3.2.2 Eligibility for Stock-Based Incentive Compensation. The Executive shall be
eligible to participate in the Corporation’s stock-based incentive compensation
plan or plans pursuant to the terms and conditions of such plan or plans. The
Corporation may, in its sole discretion, grant stock options and/or make other
stock-based awards to the Executive.

 

3.3         Bonus and Incentive Plans.

 

3.3.1 Oculus 2013 Bonus Plan. The Executive was a participant in Oculus’
incentive bonus plan for Oculus’ fiscal year ending March 31, 2013 (the “2013
Bonus Plan”) until his resignation as Oculus’ President and Chief Executive
Officer. Oculus’ Compensation Committee has determined that the Executive is
entitled to a pro-rated bonus payment pursuant to the 2013 Bonus Plan. To
determine the pro-rated bonus payment, Oculus’ Compensation Committee shall
review Oculus’ 2013 Bonus Plan, objectives, milestones, comparable company data,
historical bonus information and target and stretch milestones for the fiscal
year ending March 31, 2013 as it relates to the Executive and the Executive’s
contributions to Oculus until his resignation and transfer to Corporation, and
determine an appropriate bonus award for the Executive’s contributions to Oculus
pursuant to the terms of the 2013 Bonus Plan. Such pro-rated bonus payment shall
not limit or prohibit the Corporation from approving additional incentive
compensation to the Executive.

 

3.3.2 Bonus Plans and Incentive Programs. The Executive shall be eligible to
participate in the Corporation’s bonus plans and incentive plans as established
from time to time by the Corporation. Any bonus shall be paid no later than
March 15 of the year following the year with respect to which such bonus is
earned.

 

4.            Benefits.

 

4.1          Health and Welfare. During the Period of Employment, the Executive
shall be entitled to participate in all employee pension and welfare benefits
plans and programs made available by the Corporation to the Corporation’s
senior-level employees generally, as such plans or programs may be in effect
from time to time.

 

4.2          Reimbursement of Business Expenses. The Executive is authorized to
incur reasonable expenses in carrying out the Executive’s duties for the
Corporation under this Agreement and entitled to reimbursement for all such
expenses the Executive incurs during the Period of Employment in connection with
carrying out the Executive’s duties for the Corporation, subject to the
Corporation’s reasonable expenses reimbursement policies in effect from time to
time. The Corporation shall reimburse the Executive to the extent required by
the preceding sentence.

 

3

 

4.3          Vacation and Other Leave. During the Period of Employment, the
Executive shall accrue and be entitled to take paid vacation in accordance with
the Corporation’s standard vacation policies in effect from time to time,
including the Corporation’s policies regarding vacation accruals. The Executive
shall also be entitled to all other holiday and leave pay generally available to
all other employees of the Corporation.

 

5.            Termination.

 

5.1          Termination by the Corporation. The Executive’s employment by the
Corporation, and the Period of Employment, may be terminated at any time by the
Corporation: (i) with Cause (as defined in Section 5.5), or (ii) without Cause,
or (iii) in the event of the Executive’s death, or (iv) in the event that the
Board determines in good faith that the Executive has a Disability (as defined
in Section 5.5).

 

5.2          Termination by the Executive. The Executive’s employment by the
Corporation, and the Period of Employment, may be terminated at any time by the
Executive, on no less than sixty (60) days’ prior written notice to the
Corporation. Any termination by the Executive for Good Reason (as defined in
Section 5.5) shall be communicated by Notice of Termination to the Corporation.
For purposes of this Agreement, in the case of a notice given by the Executive
to the Corporation, a “Notice of Termination” means a written notice which (i)
is communicated to the Corporation within ninety (90) days of the initial
existence of the condition giving rise to the Executive’s right to terminate for
Good Reason, (ii) indicates the specific termination provision in this Agreement
relied upon, (iii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, (iv) waives the Executive’s right to terminate for
Good Reason if the Corporation within thirty (30) days of such notice cures the
condition otherwise giving rise to the Executive’s right to terminate for Good
Reason, and, (v) if the termination date is other than the date that is
thirty-one (31) days after the communication of such notice, specifies the
termination date (which date shall be not more than forty-five (45) days after
the giving of such notice).

 

5.3          Benefits Upon Termination. If the Executive’s employment by the
Corporation is terminated during the Period of Employment for any reason by the
Corporation or by the Executive, the Corporation shall have no further
obligations to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Corporation, any payments or
benefits except:

 

(a) the Corporation shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5); and

 

(b) if, during the Period of Employment, the Executive’s employment is
terminated by the Corporation without Cause or by the Executive for Good Reason
(as defined in Section 5.5) (and, in each case, other than due to either the
Executive’s death, or a good faith determination by the Board that the Executive
has a Disability):

 

(i) the Corporation shall, subject to the conditions set forth in Section 5.3(c)
and the constraints set forth in Section 5.8, also pay the Executive a lump sum
severance benefit equal to twenty-four (24) times the average monthly Base
Salary paid to the Executive over the twelve (12) whole months preceding the
month in which the termination of the Executive’s employment occurs (or, if the
Period of Employment has not been in effect for twelve (12) whole months
preceding the month in which the termination of the Executive’s employment
occurs, the average monthly Base Salary for this purpose shall be determined
based on the average monthly Base Salary paid to the Executive over the whole
months in the Period of Employment occurring prior to the month in which the
termination of the Executive’s employment occurs). Subject to the conditions set
forth in Section 5.3(c), such lump sum amount shall be paid to the Executive
(without interest) no later than seven (7) days following the date on which the
Executive’s employment by the Corporation terminates;

 

4

 

(ii) the Corporation shall, subject to the conditions set forth in Section
5.3(c), pay as a severance benefit one hundred percent (100%) of the Executive’s
premiums under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for
the same or reasonably equivalent medical coverage, as in effect on the date the
Executive’s employment terminated, for a period not to exceed the lesser of one
year following the date of such termination or until the Executive becomes
eligible for medical insurance coverage provided by another employer; and

 

(iii) as of the date the Executive’s employment terminates, any and all stock
options, stock appreciation rights, restricted stock awards, and similar equity
and equity-based awards granted by the Corporation to the Executive outstanding
immediately prior to such termination of employment shall thereupon be deemed
fully vested and shall be exercisable for a period of no less than twelve (12)
months thereafter or until the stated expiration date for such option or award
at the end of its maximum term, whichever is earlier; provided, however that
this Section 5.3(b)(iii) shall not affect any right of the Corporation to
terminate such option or award in connection with a change in control of the
Corporation or similar event to the extent such right exists under the
provisions of any agreement evidencing such option or award.

 

(c) Any obligation of the Corporation pursuant to Section 5.3(b) to pay a
severance benefit in the circumstances described therein is further subject to
the following two conditions precedent: (i) such severance obligation shall be
paid only if the Executive has remained in compliance with all of the provisions
of Section 5.6 and Sections 7 through 12, and such obligation shall terminate
immediately if the Executive is for any reason not in compliance with one or
more of the provisions of Section 5.6, and Sections 7 through 12; and (ii) the
Executive’s satisfaction of the release obligations set forth in Section 5.4.
For purposes of the preceding sentence, if the Executive is not in compliance
with one or more provisions of Section 5.6, and Sections 7 through 12, and a
cure is reasonably possible in the circumstances, the Executive will not be
deemed to have breached such provision(s) unless the Executive is given notice
and a reasonable opportunity (in no case shall more than a 10-day cure period be
required) to cure such breach and such breach is not cured within such time
period. The parties agree that a cure will not be reasonably possible in all
circumstances including, without limitation, a material breach of
confidentiality or similar occurrence.

 

(d) Except as expressly provided herein, the foregoing provisions of this
Section 5.3 shall not affect: (i) the Executive’s receipt of benefits otherwise
due to terminated employees under group insurance coverage consistent with the
terms of the applicable Corporation welfare benefit plan; (ii) the Executive’s
rights under COBRA to continue participation in medical, dental, hospitalization
and life insurance coverage; (iii) the Executive’s receipt of benefits otherwise
due in accordance with the terms of the Corporation’s 401(k) plan (if any); or
(iv) any rights that the Executive may have under and with respect to a stock
option, stock appreciation right, restricted stock award, or similar equity or
equity-based award, to the extent that such award was granted before the date
that the Executive’s employment by the Corporation terminates and to the extent
expressly provided in the written agreement evidencing such award.

 

5.4         Release; Exclusive Remedy.

 

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement to the contrary. As a condition precedent to any Corporation
obligation to the Executive pursuant to Section 5.3(b), the Executive shall,
upon or promptly following his last day of employment with the Corporation,
provide the Corporation with a valid, executed, written Release (as defined in
Section 5.5) (in a form provided by the Corporation) and such Release shall have
not been revoked by the Executive pursuant to any revocation rights afforded by
applicable law. The Corporation shall have no obligation to make any payment to
the Executive pursuant to Section 5.3(b) unless and until the Release
contemplated by this Section 5.4 becomes irrevocable by the Executive in
accordance with all applicable laws, rules, and regulations.

 

5

 

(b) The Executive agrees that the payments contemplated by Section 5.3 shall
constitute the exclusive and sole remedy for any termination of his employment
and the Executive covenants not to assert or to pursue any other remedies, at
law or in equity, with respect to any termination of employment. The Corporation
and Executive acknowledge and agree that there is no duty of the Executive to
mitigate damages under this Agreement. All amounts paid to the Executive
pursuant to Section 5.3 shall be paid without regard to whether the Executive
has taken or takes actions to mitigate damages.

 

5.5         Certain Defined Terms.

 

(a) As used herein, “Accrued Obligations” means:

 

(i) any Base Salary that has accrued but had not been paid (including accrued
and unpaid vacation time) prior to the date of termination; and

 

(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
incurred by the Executive prior to the date the Period of Employment terminates.

 

(b) As used herein, “Cause” shall mean the reasonable and good faith
determination by a majority of the Board based on its reasonable belief at the
time, that, during the Period of Employment, any of the following events or
contingencies exists or has occurred:

 

(i) the Executive is convicted of, or has pled guilty to, a felony (under the
laws of the United States or any state thereof); or

 

(ii) the Executive has engaged in acts of fraud, material dishonesty or other
acts of willful misconduct in the course of his duties hereunder, unless the
Executive believed in good faith that such acts were in the interests of the
Corporation; or

 

(iii) the Executive willfully and repeatedly fails to perform or uphold his
duties under this Agreement; or

 

(iv) the Executive willfully fails to comply with reasonable directives of the
Board which are communicated to him in writing.

 

(c) As used herein, “Disability” shall mean a physical or mental impairment
which substantially limits a major life activity of the Executive and which
renders the Executive unable to perform the essential functions of the
Executive’s position, even with reasonable accommodation which does not impose
an undue hardship on the Corporation, for ninety (90) days in any consecutive
twelve (12) month period, but only if the Executive is considered to be disabled
within the meaning of Treasury Regulation section 1.409A-3(i)(4). Without
limiting the circumstances in which the Executive may be determined to be
disabled as defined in Treasury Regulation section 1.409A-3(i)(4), the Executive
will be presumed to be disabled if determined to be totally disabled by the
Social Security Administration or if determined to be disabled in accordance
with a disability insurance program, provided the definition of disability
applied under such disability insurance program complies with the requirements
of Treasury Regulation section 1.409A-3(i)(4).

 

6

 

(d) As used herein, “Good Reason” shall mean the occurrence of one of more of
the following without the Executive’s written consent:

 

(i) the assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including titles
and reporting requirements) as Chief Executive Officer of the Corporation, or a
material reduction or alteration in the nature or status of the Executive’s
authorities, duties, or responsibilities, other than an insubstantial and
inadvertent act that is remedied by the Corporation promptly after receipt of
notice thereof give by the Executive; or

 

(ii) a reduction by the Corporation in the Executive’s Base Salary as in effect
on the Effective Date or as the same shall be increased from time to time, or
the Corporation otherwise fails to satisfy its compensation obligations to the
Executive under this Agreement, after notice by the Executive and a reasonable
opportunity to cure; or

 

(iii) the failure of the Corporation to obtain a satisfactory agreement from any
successor to the Corporation to assume and agree to perform this Agreement.

 

provided, however, that none of the events specified in clause (i), (ii), or
(iii) above shall constitute Good Reason unless the Executive shall have
notified the Corporation in writing describing the events which constitute Good
Reason and the Corporation shall have failed to cure such event within a
reasonable period, not to exceed ten (10) days, after the Corporation’s actual
receipt of such written notice.

 

(e) As used herein, “Release” shall mean a written release, discharge and
covenant not to sue entered into by the Executive on behalf of himself, his
descendants, dependants, heirs, executors, administrators, assigns, and
successors, and each of them, of and in favor of the Corporation, its parent (if
any), the Corporation’s subsidiaries and affiliates, past and present, each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, shareholders, members, representatives, assigns, and
successors, past and present, and each of them (the “releasees”), which respect
to and from any and all claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
he may then own or hold or he at any time theretofore owned or held or may in
the future hold as against any or all of said releasees, arising out of or in
any way connected with the Executive’s employment relationship with each and
every member of the Company Group (as defined in Section 7) with which the
Executive has had such a relationship, or the termination of his employment or
any other transactions, occurrences, acts or omissions or any loss, damages, or
injury whatever, known or unknown, suspected or unsuspected, resulting from any
act or omission by or on the part or said releasees, or any of them, committed
or omitted prior to the date of such Release including, without limiting the
generality of the foregoing, any claim under Section 1981 of the Civil Rights
Act of 1866, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act of 1993, the California Fair Employment and Housing Act, the California
Family Rights Act, any other claim under any other federal, state, or local law
or regulation, and any other claim for severance pay, bonus or incentive pay,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, medical expenses or disability (except
that such Release shall not constitute a release of any Corporation obligation
to the Executive that may be due to the Executive pursuant to Section 5.3(b)
upon the Corporation’s receipt of such Release). The Release shall also contain
the Executive’s warrant that he has not theretofore assigned or transferred to
any other person or entity, other than the Corporation, any released matter or
any part or portion thereof and that he will defend, indemnify and hold harmless
the Corporation and the aforementioned releasees from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) that is directly or indirectly based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

7

 

(f) “Initial Public Offering” means the initial public offering of the
Corporation registered on Form S-1 (or any successor form under the Securities
Act of 1933, as amended).

 

(g) For the purposes of this Agreement, a “Change of Control” means the
occurrence of any of the following:

 

i. a sale, lease or other disposition of all or substantially all of the assets
of the Corporation and its subsidiaries, taken as a whole;

 

ii. a sale, lease or other disposition of all or substantially all of the assets
of Oculus and its subsidiaries, taken as a whole, as long as Oculus still owns
51-100% of the Corporation and the Corporation is included in the sale, lease,
or other disposition of assets of Oculus and its subsidiaries;



 

iii. any consolidation or merger of the Corporation with or into any other
corporation or other person, or any other corporate reorganization or
transaction (including the acquisition of capital stock of the Corporation),
whether or not the Corporation is a party thereto, in which the stockholders of
the Corporation immediately prior to such consolidation, merger, reorganization
or transaction, own capital stock and either:

 

  a. represent directly, or indirectly through one or more entities, less than
fifty percent (50%) of the economic interests in or voting power of the
Corporation or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, or         b. do not directly, or
indirectly through one or more entities, have the power to elect a majority of
the entire board of directors of the Corporation or other surviving entity
immediately after such consolidation, merger, reorganization or transaction; or

 

iv. any stock sale or other transaction or series of related transactions,
whether or not the Corporation is a party thereto, after giving effect to which
in excess of fifty percent (50%) of the Corporation’s voting power is owned
directly, or indirectly though one or more entities, by any person and its
“affiliates” or “associates” (as such terms are defined in the rules adopted by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended).

 

but excluding, in any case referred to in clause (iii) or (iv) of this
definition, the Initial Public Offering, or any bona fide primary or secondary
public offering following the occurrence of the Initial Public Offering.

 

 

8

 

(g) For purposes of the definition of “Change of Control”, the following
definitions shall be applicable:

 

i. The term “person” shall mean any individual, corporation or other entity and
any group as such term is used in Section 13(d) (3) or 14(d) (2) of the Exchange
Act.

 

ii. Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Corporation:

 

a.which that person owns directly whether or not of record, or

 

b.which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

 

c.which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above, by an “affiliate” or “associate”
(as defined in the rules of the Securities and Exchange Commission under the
Securities Act of 1933, as amended) of that person, or

 

d.which are beneficially owned, directly or indirectly (including shares deemed
owned through application of clause (B) above), by any other person with which
that person or his “affiliate” or “associate” (defined as aforesaid) has any
agreement, arrangement, or understanding for the purpose of acquiring, holding,
voting or disposing of capital stock of the Corporation.

 

iii. The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clause (ii) (b), (c), and (d) above,
but shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

5.6         Board/Committee Resignations. Upon or promptly following any
termination of Executive’s employment with the Corporation, the Executive agrees
to resign, as of the date of such termination, from (i) each and every board of
directors (or similar body, as the case may be) of the Corporation and each of
its affiliates on which the Executive may then serve, including, but not limited
to, the Board (and any committees thereof) and the board of directors of Oculus
(and any committees thereof), and (ii) each and every office of the Corporation
and each of its affiliates that the Executive may then hold, and all positions
that he may have previously held with the Corporation and any of its affiliates.

 

5.7         Excise Tax Gross-Up. During and after the Period of Employment, the
Executive shall be entitled to the excise tax protections set forth in Exhibit B
hereto.

 

 

9

 

 

5.8         Section 409A of the Internal Revenue Code.

 

(a) This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986 (“Section 409A”) and shall be construed and interpreted
consistent with that intent. In the event that any payment or benefit payable
under Section 5.3 of this Agreement is not compliant with Section 409A and any
taxes, penalties or interest are imposed on the Executive under Section 409A as
a result of such noncompliance (the “Section 409A Penalties”), the Corporation
shall put the Executive in an after tax economic position equivalent to the
position the Executive would have been in without the imposition of such Section
409A Penalties. The Executive shall notify the Corporation in writing of any
claim by the Internal Revenue Service or state tax authorities that, if
successful, would require the payment of any such Section 409A Penalties or
related state tax statutes. The Executive’s right to be put in an equivalent
after tax economic position is subject to the Executive providing such
notification no later than ten business days after Executive is informed in
writing of such claim. If the Corporation desires to contest such claim,
Executive shall (i) cooperate with the Corporation in good faith in order to
effectively contest such claim and (ii) permit the Corporation to participate in
any proceedings relating to such claim. The Corporation shall control all
proceedings taken in connection with such contest; provided, however, that the
Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest.
This section shall also apply to any taxes, penalties, or interest imposed by
any state that are calculated in a manner similar to taxes, penalties, or
interest imposed by Section 409A(a)(1)(B), including those amounts imposed by
the California Revenue and Taxation Code (R&TC) Sections 17501 and 24601.

 

(b) If and to the extent that any payment or benefit under this Agreement, or
any plan or arrangement of the Corporation, is determined by the Corporation to
constitute “non-qualified deferred compensation” subject to Section 409A and is
payable to the Executive by reason of the Executive’s termination of employment,
then (a) such payment or benefit shall be made or provided to the Executive only
upon a “separation from service” as defined for purposes of Section 409A under
applicable regulations (a “Separation from Service”) and (b) if the Executive is
a “specified employee” (within the meaning of Section 409A and as determined by
the Corporation), such payment or benefit shall not be made or provided before
the date that is six months after the date of the Executive’s separation from
service (or the Executive’s earlier death). For the purposes of clarity, the
first payment thereof will include a catch-up payment covering the amount that
would have otherwise been paid to the Executive during the period between the
termination of Executive’s employment and the first payment date but for the
application of this provision, and the balance of the installments (if any) will
be payable in accordance with their original schedule.

 

(c) To the extent any expense reimbursement or in-kind benefit is determined to
be subject to Section 409A, the amount of any such expenses eligible for
reimbursement or in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in any
other taxable year (except under any lifetime limit applicable to expenses for
medical care), in no event shall any expenses be reimbursed after the last day
of the calendar year following the calendar year in which the Executive incurred
such expenses, and in no event shall any right to reimbursement or in-kind
benefits be subject to liquidation or exchange for another benefit.

 

(d) To the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A, the provision will be read in such a manner so
that all payments hereunder comply with Section 409A. To the extent any payment
under this Agreement may be classified as a “short-term deferral” within the
meaning of Section 409A, such payment shall be deemed a short-term deferral,
even if it may also qualify for an exemption from Section 409A under another
provision of Section 409A. Payments pursuant to this section are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

 

10

 

6.         Means and Effects of Termination. Any termination of the Executive’s
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. The notice of
termination shall indicate the specific prevision(s) of this Agreement relied
upon in effecting the termination.

 

7.         Non-Competition. The Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Corporation, the amount of sensitive
and confidential information involved in the discharge of the Executive’s
position with the Corporation, and the harm to the Corporation that would result
if such knowledge or expertise was disclosed or made available to a competitor.
Based on that understanding, the Executive hereby expressly agrees as follows:

 



(a) As a result of the particular nature of the Executive’s relationship with
the Corporation, in the capacities identified earlier in this Agreement, for the
Period of Employment, the Executive hereby agrees that he will not, directly or
indirectly, (i) engage in any business for the Executive’s own account or
otherwise derive any personal benefit from any business that competes with the
business of the Corporation or any of its affiliates (the Corporation and its
affiliates are referred to, collectively, as the “Company Group”), (ii) enter
the employ of, or render any services to, any person engaged in any business
that competes with the business of any entity within the Company Group, (iii)
acquire a financial interest in any person engaged in any business that competes
with the business of any entity within the Company Group, directly or
indirectly, as an individual, partner, member, shareholder, officer, director,
principal, agent, trustee, or consultant, or (iv) interfere with business
relationships (whether formed before or after the date of execution of this
Agreement) between the Corporation, any of its respective affiliates or
subsidiaries, and any customers, suppliers, officers, employees, partners,
members or investors of any entity within the Company Group. For purposes of
this Agreement, businesses in competition with the Company Group shall include,
without limitation, businesses which any entity within the Company Group may
conduct operations, and any business which any entity within the Company Group
has specific plans to conduct operations in the future and as to which the
Executive is aware of such planning, whether or not such businesses have or have
not as of that date commenced operations.

 

(b) Notwithstanding anything to the contrary in this Agreement, the Executive
may, directly or indirectly, own, solely as an investment, securities of any
Person which are publicly traded on a national or regional stock exchange or on
the over-the-counter market if the Executive (i) is not a controlling Person of,
or a member of a group that controls, such Person, and (ii) does not, directly
or indirectly, beneficially own one percent (1%) of more of any class of
securities of such Person. For purposes of this Section 7(b), “Person” shall
have the meaning ascribed to such terms in Section 3(a)(9) of the Exchange Act
and used in Sections 13(d) and 14(d) thereof, including a “group” as described
in Section 13(d) thereof.

 

(c) Oculus Non-Competition Clause. From the Effective Date until one year
following the Effective Date, the Executive hereby expressly agrees that the
non-competition clauses as contained therein in the Oculus Employment Agreement
will continue to be applicable to the Executive. Accordingly, the Executive
hereby agrees that he will not, directly or indirectly, for a period of one year
following the Effective Date, (i) engage in any business for the Executive’s own
account or otherwise derive any personal benefit from any business that competes
with the business of Oculus, its subsidiaries (which includes the Corporation)
or any of its affiliates (Oculus, its subsidiaries, and its affiliates are
referred to, collectively, as the “Oculus Group”), (ii) enter the employ of, or
render any services to, any person engaged in any business that competes with
the business of any entity within Oculus Group, (iii) acquire a financial
interest in any person engaged in any business that competes with the business
of any entity within Oculus Group, directly or indirectly, as an individual,
partner, member, shareholder, officer, director, principal, agent, trustee, or
consultant, or (iv) interfere with business relationships (whether formed before
or after the Effective Date) between Oculus, any of its respective affiliates or
subsidiaries, and any customers, suppliers, officers, employees, partners,
members or investors of any entity within the Oculus Group. For purposes of this
Agreement, businesses in competition with the Oculus Group shall include,
without limitation, businesses which any entity within the Oculus Group may
conduct operations, and any business which any entity within the Oculus Group
has specific plans to conduct operations in the future and as to which the
Executive is aware of such planning, whether or not such businesses have or have
not as of that date commenced operations. For clarity, the parties acknowledge
that there is overlap between Section 7(a) and Section 7(c) of this Agreement.
It is the intent of the parties that the prevailing provision, in the event of
conflict, be the most constrictive to that of the Executive in regards to
non-competition of Oculus and/or the Corporation.

 

11

 

8.           Confidentiality. As a material part of the consideration for the
Corporation’s commitment to the terms of this Agreement, the Executive hereby
agrees that the Executive will not at any time (whether during or after the
Executive’s employment with the Corporation), other than in the course of the
Executive’s duties hereunder, or unless compelled by lawful process after
written notice to the Corporation of such notice along with sufficient time for
the Corporation to try and overturn such lawful process, disclose or use for the
Executive’s own benefit or purposes or the benefit or purposes of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise, any trade secrets, or other
confidential data or information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, financing methods, or plans of any entity within the Company
Group; provided, however, that the foregoing shall not apply to information
which is generally known to the industry or the public, other than as a result
of the Executive’s breach of this covenant. The Executive further agrees that
the Executive will not retain or use for his own account, at any time, any trade
names, trademark or other proprietary business designation used or owned in
connection with the business of any entity within the Company Group.

 

9.           Inventions and Developments.

 

(a) All inventions, policies, systems, developments or improvements conceived,
designed, implemented and/or made by the Executive, either alone or in
conjunction with others, at any time or at any place during the Period of
Employment, whether or not reduced to writing or practice during such Period of
Employment, which directly or indirectly relate to the business of any entity
within the Company Group, or which were developed or made in whole or in part
using the facilities and/or capital of any entity within the Company Group,
shall be sole and exclusive property of the Company Group. The Executive shall
promptly give notice to the Corporation of any such invention, development,
patent or improvement, and shall at the same time, without the need for any
request by any person or entity within the Company Group, assign all of the
Executive’s rights to such invention, development, patent and/or improvement to
the Company Group. The Executive shall sign all instruments necessary for the
filing and prosecution of any applications for, or extensions or renewals of,
letters patent of the United States or any foreign country that any entity in
the Company Group desires to file.

 

(b) All copyrightable work by the Executive during the Period of Employment that
relates to the business of any entity in the Company Group is intended to be
“work made for hire” as defined in Section 101 of the Copyright Act of 1976, and
shall be the property of the Company Group. If the copyright to any such
copyrightable work is not the property of the Company Group by operation of the
law, the Executive will, without further consideration, assign to the Company
Group all right, title and interest in such copyrightable work and will assist
the entities in the Company Group and their nominees in every way, at the
Company Group’s expense, to secure, maintain and defend the Company Group’s
benefit copyrights and any extensions and renewals thereof on any and all such
work including translations thereof in any and all countries, such work to be
and to remain the property of the Company Group whether copyrighted or not.

 

 

 

12

 

10.           Anti-Solicitation. In light of the amount of sensitive and
confidential information involved in the discharge of the Executive’s duties,
and the harm to the Corporation that would result if such knowledge or expertise
were disclosed or made available to a competitor, and as a reasonable step to
help protect the confidentiality of such information, the Executive promises and
agrees that during the Period of Employment and for a period of two (2) years
thereafter, the Executive will not, directly or indirectly, individually or as a
consultant to, or as an employee, officer, shareholder, director or other owner
or participant in any business, influence or attempt to influence any customers,
vendors, suppliers, joint venturers, associates, consultants, agents, or
partners of any entity within the Company Group, either directly or indirectly,
to divert their business away from the Company Group, to any individual,
partnership, firm, corporation or other entity then in competition with the
business of any entity within the Company Group, and he will not otherwise
materially interfere with any business relationship of any entity within the
Company Group.

 

11.           Soliciting Employees. In light of the amount of sensitive and
confidential information involved in the discharge of the Executive’s duties,
and the harm to the Corporation that would result if such knowledge or expertise
were disclosed or made available to a competitor, and as a reasonable step to
help protect the confidentiality of such information, the Executive promises and
agrees that during the Period of Employment and for a period of two (2) years
thereafter, the Executive will not, directly or indirectly, individually or as a
consultant to, or as an employee, officer, shareholder, director, or other owner
of or participant in any business, solicit (or assist in soliciting) any person
who is then, or any time within six (6) months prior thereto was, an employee of
an entity within the Company Group, who earned annually $25,000 or more as an
employee of such entity during the last six (6) months of his or her own
employment to work for (as an employee, consultant or otherwise) any business,
individual, partnership, firm, corporation, or other entity whether or not
engaged in competitive business with any entity in the Company Group.

 

12.           Return of Property. The Executive agrees to truthfully and
faithfully account for and deliver to the Corporation all property belonging to
the Corporation, any other entity in the Company Group, or any of their
respective affiliates, which the Executive may receive from or on account of the
Corporation, any other entity in the Company Group, or any of their respective
affiliates, and upon the termination of the Period of Employment, or the
Corporation’s demand, the Executive shall immediately deliver the Corporation
all such property belonging to the Corporation, any other entity in the Company
Group, or any of their respective affiliates.

 

13.           Withholding Taxes. Notwithstanding anything else herein to the
contrary, the Corporation may withhold (or cause there to be withheld, as the
case may be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes as
may be required to be withheld pursuant to any applicable law or regulation.

 

14.           Cooperation in Litigation. The Executive agrees that he will
reasonably cooperate with the Corporation, subject to his reasonable personal
and business schedules, in any litigation which arises out of events occurring
prior to the termination of his employment, including but not limited to,
serving as a witness or consultant and producing documents and information
relevant to the case or helpful to the Corporation. The Corporation agrees to
reimburse the Executive for all reasonable costs and expenses he incurs in
connection with his obligations under this Section 14 and, in addition, to
reasonably compensate the Executive for time actually spent in connection
therewith following the termination of his employment with the Corporation.

 

15.          Assignment. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Corporation with or to any other individual(s) or
entity, this Agreement shall, subject to the provisions hereof, be binding upon
and inure to the benefit of such successor and such successor shall discharge
and perform all the promises, covenants, duties and obligations of the
Corporation hereunder.

 

13

 

16.           Number and Gender. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.

 

17.           Section Headings. The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purposes
of convenience only, and they neither form a part of this Agreement nor are they
to be used in the construction or interpretation thereof.

 

18.           Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
constructed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary. This Agreement is intended to comply with Section
409A of the Code and the regulations promulgated thereunder.

 

19.           Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

20.           Entire Agreement. This Agreement replaces and supersedes prior
employment agreements, including the Oculus Employment Agreement executed by and
between Oculus and the Executive dated January 1, 2004, except certain sections
of the Oculus Employment Agreement as indicated in this Agreement. This
Agreement embodies the entire agreement of the parties hereto respecting the
matters within its scope. This Agreement supersedes all prior and
contemporaneous agreements of the parties hereto that directly or indirectly
bears upon the subject matter hereof. Any prior negotiations, correspondence,
agreements, proposals or understandings relating to the subject matter hereof
shall be deemed to have been merged into this Agreement, and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

 

21.           Modifications. This Agreement may not be amended, modified, or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.

 

22.           Waiver. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power, or privilege, nor shall any waiver of any
right, remedy, power, or privilege with respect to any occurrence be construed
as a waiver of such right, remedy, power, or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the parties asserted to have granted such waiver.

 

14

 

23.           Resolution of Disputes.

 

(a) Any controversy arising out of or relating to the Executive’s employment
(whether or not before or after the expiration of the Period of Employment), any
termination of the Executive’s employment, this Agreement or the enforcement or
interpretation of this Agreement, or because of an alleged breach, default, or
misrepresentation in connection with any of the provisions of this Agreement,
including (without limitation) any state or federal statutory claims, shall be
submitted to arbitration in Santa Rosa, California, before a sole arbitrator
(the “Arbitrator”) selected from judicial arbitration meditation services
(“JAMS”), or if JAMS is no longer able to supply the arbitrator, such arbitrator
shall be selected from the American Arbitration Association (“AAA”), and shall
be conducted in accordance with the provisions of California Code of Civil
Procedure §§ 1280 et. seq. as the exclusive remedy of such dispute; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the Arbitrator. Final resolution of any dispute through
arbitration may include any remedy or relief that the Arbitrator deems just and
equitable, including any and all remedies provided by applicable state or
federal statutes. At the conclusion of the arbitration, the Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based. Any award or relief
granted by the Arbitrator hereunder shall be final and binding on the parties
hereto and may be enforced by any court of competent jurisdiction.

 

(b) The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 23.

 

(c) The parties agree that the Corporation shall be responsible for payment of
the forum costs of any arbitration hereunder, including the Arbitrator’s fee.
The parties further agree that in any proceeding with respect to such matters,
the prevailing party will be entitled to recover its reasonable attorney’s fees
and costs from the non-prevailing party (other than forum costs associated with
the arbitration which in any event shall be paid by the Corporation).

 

(d) Without limiting the remedies available to the parties and notwithstanding
the foregoing provisions of this Section 23, the Executive and the Corporation
acknowledge that any breach of any of the covenants or provisions contained in
Sections 5.6, and 7 through 12 could result in irreparable injury to either of
the parties hereto for which there might be no adequate remedy at law, and that,
in the event of such a breach or threat thereof, the non-breaching party shall
be entitled to obtain a temporary restraining order and/or a preliminary
injunction and a permanent injunction restraining the other party hereto from
engaging in any activities prohibited by any covenant or provision in Sections
5.6, and 7 through 12 or such other equitable relief as may be required to
enforce specifically any of the covenants or provisions of Sections 5.6, and 7
through 12.

 

15

 

 

24.            Notices.

 

(a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly received if (i) delivered by hand or by courier, effective upon
delivery (ii) given by facsimile or electronic version, when transmitted and the
appropriate telephonic or electronic confirmation received if transmitted on a
business day and during normal business hours of the recipient, and otherwise on
the next business day following transmission; or (iii) sent by registered or
certified mail, postage prepaid, return receipt requested, five (5) business
days after being deposited in the U.S. mails. Any notice shall be duly addressed
to the parties as follows:

 

(i) if to the Corporation:

 

Ruthigen, Inc.

c/o Oculus Innovative Sciences, Inc.

1129 North McDowell Boulevard

Petaluma, California 94954

Attn: General Counsel

Fax: +1 (707) 283-0551

 

(ii) If to the Executive:

 

Hojabr Alimi

At the address on file with the Corporation

 

(b) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 24 for the giving of notice.

 

25.           Legal Counsel; Mutual Drafting. Each party recognizes that this is
a legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language.

 

26.           Provisions that Survive Termination. The provisions of 5.3, 5.4,
5.5, 5.6, 5.7, and 7 through 25, 27, and this Section 26 shall survive any
termination of the Period of Employment.

 

27.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties hereon as the signatories. Photographic copies of such
signed counterparts may be used in lieu of the originals for any purpose.

 

[Signature Page Follows]

 

 

16

 

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement as of the date first written above.

 

  CORPORATION          

Ruthigen, Inc.,

a Nevada corporation

       

 

  By: /s/ Richard Conley     Name:   Richard Conley     Title:   Chairman of the
Compensation Committee of Oculus Innovative Sciences, Inc.          

 

 

  EXECUTIVE           /s/ Hojabr Alimi     Hojabr Alimi  

 

 

 

17

 

EXHIBIT A – SECTION 1.3 DISCLOSURE SCHEDULE

 

 

Oculus Innovative Sciences, Inc.

 

·Co-founded Oculus with his spouse in 1999.

·Served as Oculus’ President and Chief Executive Officer from 1999 to 2013.

·Served as member of the board of directors of Oculus since 1999.

·Beneficially owns less than 5% of Oculus’ outstanding common stock.

 

 

 

 

 

 

18

 

 

EXHIBIT B – SECTION 5.7 EXCISE TAX GROSS-UP

 

B.1         Equalization Payment. If any payment, distribution, transfer, or
benefit (including, without limitation, any amounts received or deemed received
by the Executive within the meaning of any provision of the Internal Revenue
Code of 1986, as amended (the “Code”), or by the Executive as a result of (and
not by way of limitation) any automatic vesting, lapse of restrictions and/or
accelerated target or performance achievement provisions, or otherwise,
applicable to outstanding grants or awards to the Executive under any of the
Corporation’s incentive plans) by the Corporation or a successor, or by a direct
or indirect subsidiary or affiliate of the Corporation (or any successor or
affiliate of any of them, and including any benefit plan of any of them),
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (collectively, the “Total Payments”), is subject to
the excise tax imposed under Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”), the Corporation shall pay in cash to Executive
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by the Executive after the deduction of any Excise Tax upon the Gross-Up
Payment(s) provided by this Section B.1 shall be equal to such Total Payments
had they not be subject to the Excise Tax. Such Gross-Up Payment shall be paid
by the Corporation, according to the terms of this Agreement, to the Executive
by the end of the taxable year following the taxable year in which the Executive
pays the Excise Tax..

 

B.2         Calculation of Gross-Up Payment. The determination of whether a
Gross-Up Payment is required pursuant to this Exhibit B and the amount of any
such Gross-Up Payment shall be determined in writing (the “Determination”) by a
nationally-recognized certified public accounting firm selected by the
Corporation (the “Accounting Firm”). The Accounting Firm shall provide its
Determination in writing, together with detailed supporting calculations and
documentation and any assumptions used in making such computation, to the
Corporation and the Executive. In the event of a termination of the Executive’s
employment which reasonably may require the payment of a Gross-Up Payment or in
the event of a Change in Control, such documentation shall be provided no later
than twenty (20) days following such event. Within twenty (20) days following
delivery of the Accounting Firm’s Determination, the Executive shall have the
right, at the Corporation’s expense, to obtain the opinion of an “outside
counsel,” which opinion need not be unqualified, which sets forth: (i) the
amount of the Executive’s “annualized includible compensation for the base
period” (as defined in Code Section 280G(d) (1)); (ii) the present value of the
Total Payments made to the Executive; (iii) the amount and present value of any
“excess parachute payment;” and (iv) detailed supporting calculations and
documentation and any assumptions used in making such computations. The opinion
of such outside counsel shall be supported by the opinion of a
nationally-recognized certified public accounting firm and, if necessary or
required by the Corporation, a firm of nationally-recognized executive
compensation consultants. The Executive shall also have the right to obtain such
an opinion of outside counsel in the event that the Corporation has not timely
submitted the initial determination to the Accounting Firm as provided above
(including, without limitation, in the event that the Corporation does not
submit such a determination to the Accounting Firm following an event in
connection with which the Executive reasonably believes that he may be entitled
to a Gross-Up Payment). The outside counsel’s opinion shall be binding upon the
Corporation and the Executive and shall constitute the “Determination” for
purposes of this Exhibit B instead of the initial determination by the
Accounting Firm. The Corporation shall pay (or, or to the extent paid by the
Executive, reimburse the Executive for) the certified public accounting firm’s
and, if applicable, the executive compensation consultant’s reasonable and
customary fees for rendering such opinion. For purposes of this Section B.2,
“outside counsel” means a licensed attorney selected by the Executive who is
recognized in the field of executive compensation and has experience with
respect to the calculation of the Excise Tax; provided the Corporation must
approve the Executive’s selection, which approval shall not be unreasonably
withheld.

 

19

 

B.3         Computation Assumptions. For purposes of determining whether any
Total Payments will be subject to Excise Tax, and the amount of any Excise Tax:

 

(a)Any other payments, benefits and/or amounts received or to be received by the
Executive in connection with or contingent upon any change in the ownership or
effective control of the Corporation or any change in the ownership of a
substantial portion of the Corporation’s assets or termination of the
Executive’s employment (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Corporation, or with any Person
(as defined below) whose actions result in such a change or any Person
affiliated with the Corporation or such Persons) shall be combined to determine
whether the Executive has received any “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, and if so, the amount of any “excess parachute
payments” within the meaning of Section 280G(b)(1) that shall be treated as
subject to Excise Tax, unless in the opinion of the person or firm rendering the
Determination, such other payments, or such excess parachute payments represent
reasonable compensation for services actually rendered without the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax. For purposes of this Section B.3(a), “Person” shall have the meaning
ascribed to such terms in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including a “group” as described in Section
13(d) thereof);

 

(b)The value of any non-cash benefits or any deferred payment or benefit shall
be determined by the person or firm rendering the Determination in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code;

 

(c)The compensation and benefits provided for in Section 5 of this Agreement,
and any other compensation earned prior to the termination of the Executive’s
employment pursuant to the Corporation’s compensation programs (if such payments
would have been made in the future in any event, even though the timing of such
payment is triggered by a change in the ownership or effective control of the
Corporation or any change in the ownership of a substantial portion of the
Corporation’s assets or a termination of the Executive’s employment), shall for
purposes of the calculation pursuant to this Section B.3 be deemed to be
reasonable; and

 

(d)The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made. Furthermore, the computation of the Gross-Up
Payment shall assume (and adjust for the fact) that (i) there is a loss of
miscellaneous itemized deductions under Section 67 of the Code (or analogous
federal or state provisions) on account of the Gross-Up Payment and (ii) a loss
of itemized deductions under Section 68 of the Code (or analogous federal or
state provisions) on account of the Gross-Up Payment. The computation of the
Gross-Up Payment shall take into account any reduction in the Gross-Up Payment
due to the Executive’s share of the hospital insurance portion of FICA and any
state withholding taxes (other than any state withholding tax for income tax
liability). The computation of the state and local income taxes applicable to
the Gross-Up Payment shall be based on the highest marginal rate of taxation in
the state and locality of the Executive’s residence on the date the Executive’s
employment terminates, and shall take into account the maximum reduction in
federal income taxes that could be obtained from the deduction of such state and
local taxes.

 

20

 

(e)It is the intent of the parties that the amounts payable under this Agreement
and the Corporation’s and the Executive’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty, or
interest under Section 409A of the Code. This Agreement and this Exhibit B shall
be construed in interpretation with that intent.

 

B.4         Executive’s Obligation to Notify Corporation. The Executive shall
promptly notify the Corporation in writing of any claim by the Internal Revenue
Service (or any successor thereof) or any state or local taxing authority
(individually or collectively, the “Taxing Authority”) that, if successful,
would require the payment by the Corporation of a Gross-Up Payment in excess of
any Gross-Up Payment as originally set forth in the Determination. If the
Corporation notifies the Executive in writing that it desires to contest such
claim, the Executive shall: (a) give the Corporation any information reasonably
requested by the Corporation relating to such claim; (b) take such action in
connection with contesting such claim as the Corporation shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney selected by the
Corporation that is reasonably acceptable to the Executive; (c) cooperate with
the Corporation in good faith in order to effectively contest such claim; and
(d) permit the Corporation to participate in any proceedings relating to such
claim; provided that the Corporation shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on a after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties, and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification. Without limitation on the foregoing provisions
of this Section B.4, and to the extents its actions do not unreasonably
interfere with or prejudice the Executive’s disputes with the Taxing Authority
as to other issues, the Corporation shall control all proceedings taken in
connection with such contest and, in its reasonable discretion, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the Taxing Authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax, interest or penalties claimed and sue
for a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that if the
Corporation directs Executive to pay such claim and sue for a refund, the
Corporation shall advance an amount equal to such payment to the Executive, on
an interest-free basis, and shall indemnify and hold the Executive harmless, or
an after-tax basis, from all taxes (including, without limitation, income and
excise taxes), interest and penalties and additions to tax imposed with respect
to such advance or with respect to any imputed income with respect to such
advance, as any such amounts are incurred; and, further, provided that any
extension of the statute of limitations relating to payment of taxes, interest,
penalties or additions to taxes for the taxable year of the Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount; and, provided, further, that any settlement of any claim
shall be reasonably acceptable to the Executive and the Corporation’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issues.

 

B.5         Subsequent Recalculation. In the event of a binding or uncontested
determination by the Taxing Authority that adjusts the computation set forth in
the Determination so that the Executive did not receive the greatest net benefit
required pursuant to Section B.1, the Corporation shall reimburse the Executive
as provided herein for the full amount necessary to place the Executive in the
same after-tax position as he would have been in had no Excise Tax applied. In
the event of a binding or uncontested determination by the Taxing Authority that
adjusts the computation set forth in the Determination so that the Executive
received a payment or benefit in excess of the amount required pursuant to
Section B.1, then the Executive shall promptly pay to the Corporation (without
interest) the amount of such excess.

 

 



21

 

